Information Disclosure Statement
The Information Disclosure Statement (IDS) dated 2/24/2022 is herein reviewed by the Examiner.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance.
Independent claims 1, 9, and 16 recite similar subject m9atter and are allowed under the same rationale. Reference is made herein to claim 1 as the representative claim.
Claim 1 is directed to collecting and updating usage statics of network resources and updating forwarding database with preferred path routing information. Claim 1 specifically recites transmitting, to one or more other NEs in the network, a node resource capability message including one or more flags indicating each usage statistic that the NE is capable of monitoring for a resource reserved in the network, updating a local forwarding database to include the PPR information in association with the egress NE in response to the NE being identified in the PPR information, collecting the usage statistics of the resource, which the NE is capable of monitoring, after transmitting the node resource capability message and updating the local forwarding database to include the PPR information, the usage statistics describing network characteristics of the resource to be reserved on the PPR.
The prior art, taken alone or in combination, fails to teach, suggest, or render obvious claim 1 considered as a whole and further fails to specifically teach transmitting, to one or more other NEs in the network, a node resource capability message including one or more flags indicating each usage statistic that the NE is capable of monitoring for a resource reserved in the network, updating a local forwarding database to include the PPR information in association with the egress NE in response to the NE being identified in the PPR information, collecting the usage statistics of the resource, which the NE is capable of monitoring, after transmitting the node resource capability message and updating the local 
Jeganathan et al. (US 2018/0351864 A1), hereinafter “Jeganathan”, teaches a Border Gateway Protocol (BGP) network which exchanges BGP routing update message along a route in a network and between the network devices within the network (Jeganathan Paragraphs [0073 – 0075]). Jeganathan further teaches identifying resource requirements along the route, exchanging advertisement messages comprising an optimal BGP route, and installing the exchanged routing information in a local forwarding database to forward future network communications based upon the resource usage (Jeganathan Paragraphs [0080 – 0084] and [0057]). Jeganathan fails to teach transmitting, to one or more other NEs in the network, a node resource capability message including one or more flags indicating each usage statistic that the NE is capable of monitoring for a resource reserved in the network, updating a local forwarding database to include the PPR information in association with the egress NE in response to the NE being identified in the PPR information, collecting the usage statistics of the resource, which the NE is capable of monitoring, after transmitting the node resource capability message and updating the local forwarding database to include the PPR information, the usage statistics describing network characteristics of the resource to be reserved on the PPR.
Salguiero et al. (US 2013/0103739 A1), hereinafter “Salguiero”, teaches a source node propagating requests to other nodes indicating it is collecting link state metrics which indicate bandwidth availability, the nodes observing operational condition changes within the network, and selected nodes providing network topology data to a monitoring device (Salguiero Paragraphs [0024 – 0027] and [0038 – 0043]). Salguiero fails to remedy the deficiencies of Jeganathan and further fails to teach or suggest transmitting, to one or more other NEs in the network, a node resource capability message including one or more flags indicating each usage statistic that the NE is capable of monitoring for a resource reserved in the network, updating a local forwarding database to include the PPR 
Gredler et al. (US 2015/0244628 A1), hereinafter “Gredler”, teaches a BGP network wherein network devices exchange routing information with one another by advertising traffic engineering attributes of the links in a network, (Gredler Paragraphs [0022] and [0026]), and further computing optimal paths based upon the exchanged information (Gredler Paragraph [0053]). Gredler fails to remedy the deficiencies of Jeganathan and Salguiero and further fails to teach or suggest transmitting, to one or more other NEs in the network, a node resource capability message including one or more flags indicating each usage statistic that the NE is capable of monitoring for a resource reserved in the network, updating a local forwarding database to include the PPR information in association with the egress NE in response to the NE being identified in the PPR information, collecting the usage statistics of the resource, which the NE is capable of monitoring, after transmitting the node resource capability message and updating the local forwarding database to include the PPR information, the usage statistics describing network characteristics of the resource to be reserved on the PPR.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/               Examiner, Art Unit 2459          

/TONIA L DOLLINGER/               Supervisory Patent Examiner, Art Unit 2459